DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
No claim is generic to the following disclosed patentably distinct species:
i) The topsheet comprises a nonwoven and a film;
ii) The topsheet comprises two nonwoven layers;
iii) The topsheet comprises a nonwoven and a foam layer. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Jay Krebs on 7 September 2021 a provisional election was made without traverse to prosecute the invention of Species (i), claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  
However, after conducting a search, Examiner finds a reference that discloses both Species (i) and (ii).  Thus only Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 11 is objected to because of the following informalities:  
Re Claim 11, in clause (e), the word “from” in the claim term “different from” is misspelled as “form.”  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, respectively, of U.S. Patent No. 10,188,564 in view of Hammons et al. (US 2009/0030390). The currently claimed limitations are recited in the corresponding patented claims except that the topsheet comprises a nonwoven and a film.  Hammons makes up for the deficiency by disclosing that a laminate web can be used as topsheet ([0089]), wherein the web comprises both a nonwoven and a film layer ([0089]).  It would have been obvious to one skilled in the art at the time of filing to modify with Hammons’ laminate that is made of both nonwoven and film since the selection of a known material suitable for its intended use (i.e., as a topsheet in an absorbent article) establishes a prima facie case of obviousness (MPEP 2144.07).
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 4-6, respectively, of U.S. Patent No. 10,188,564 in view of .
Claims 1-5, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6 of U.S. Patent No. 9,198,809 in view of Curro. The currently claimed limitations are recited in the corresponding patented claims except that the topsheet is a laminate of a nonwoven and a film, there is a second nonwoven, the first fluid handling zone has a first macro feature having an area greater than 2mm2 and less than 5mm2, the second macro feature is greater than 2mm2, the macro features comprises fiber tufts and apertures, or that there are micro features.  Curro discloses fiber tufts (6) extending through apertures (4) on a two-layered nonwoven/nonwoven or nonwoven/film topsheet ([0041]-[0042], [0005]), wherein the area of each cluster of tufts is greater than 2mm2 ([0075]) and smaller than 5mm2 ([0075]).  Curro also discloses that the laminate is suitable for use as a topsheet or as an acquisition layer ([0096]-[0097]), thus resulting in a nonwoven topsheet next to a nonwoven acquisition layer.  It would have been obvious to one skilled in the art at the time of filing to modify with Curro’s laminate for both the topsheet and the second nonwoven since the selection of a known material suitable for its intended use (i.e., as a topsheet in an absorbent article) establishes a prima facie case of obviousness (MPEP 2144.07).
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6 of U.S. Patent No. 9,198,809 in view of Hammons. The currently claimed limitations are recited in the corresponding patented claims except that the topsheet .
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, & 14 of U.S. Patent No. 8,569,572 in view of Curro. The currently claimed limitations are recited in the corresponding patented claims except that the topsheet is a laminate of a nonwoven and a film, there is a second nonwoven, the first fluid handling zone has a first macro feature having an area greater than 2mm2, the macro features comprises fiber tufts and apertures, or that there are micro features.  Curro discloses fiber tufts (6) extending through apertures (4) on a two-layered nonwoven/nonwoven or nonwoven/film topsheet ([0041]-[0042], [0005]), wherein the area of each cluster of tufts is greater than 2mm2 ([0075]) and smaller than 5mm2 ([0075]).  Curro also discloses that the laminate is suitable for use as a topsheet or as an acquisition layer ([0096]-[0097]), thus resulting in a nonwoven topsheet next to a nonwoven acquisition layer.  It would have been obvious to one skilled in the art at the time of filing to modify with Curro’s laminate for both the topsheet and the second nonwoven since the selection of a known material suitable for its intended use (i.e., as a topsheet in an absorbent article) establishes a prima facie case of obviousness (MPEP 2144.07).
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, & 13 of U.S. Patent No. 8,569,572 in view of Hammons. The currently claimed limitations are recited in the corresponding patented claims except that the topsheet has two second nonwovens and at least one nonwoven is hydroentangled.  Hammons discloses a web (25) suitable for use as topsheet wherein the web can be a two-layer nonwoven .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 recites the limitation "the first nonwoven" in clause (d).  There is insufficient antecedent basis for this limitation in the claim.  For examination, Examiner changes clause (a) to read “a composite or laminate topsheet comprising a first nonwoven and a film.”
Claims 2-10 are rejected at least for being dependent on Claim 1.
Additionally for Claims 1-3, "greater than about" and “less than about” are relative terms which render the claims indefinite.  The metes and bounds of these limitations are not readily ascertained. Claims reciting terms such as “at least about” are invalid for indefiniteness where there is close prior art and nothing in the specification, prosecution history, or prior art to provide any indication as to what range of specific activity is covered by the term “about”. Amgen, Inc. v. Chugai Pharmaceutical Co., 18 USPQ2d 1016 (Fed. Cir. 1991), MPEP 2173.05(b)(A).  For example, it is unclear if prior art teaching "1.9mm2" can be interpreted to be "greater than about 2mm2" because 1.9 is clearly less than 2 but may be considered as “about 2.” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammons et al. (US 2009/0030390) in view of Kudos et al. (US 2005/0124951).
Re Claim 1, Hammons discloses an absorbent article (10) comprising:
a. a composite or laminate topsheet (20) comprising a first nonwoven (lower layer 22, [0047]) and a film (upper layer 21, [0089]);
b. a backsheet (30);
c. an absorbent core (40) disposed between the topsheet and the backsheet;
e. a first fluid handling zone comprising a first portion (70) of the topsheet and comprising a first macro feature having an area greater than 2mm2 ([0069]); and
f. a second fluid handling zone comprising a second portion (60) of the topsheet and comprising a second macro feature (e.g., tufts 206, [0128] or [0157]) that is different than the first macro feature ([0069]-[0072] discloses the first macro features may be apertures extending out of plane).

Hammons also does not explicitly teach that the first portion comprises a first Transverse Fluid Travel Distance and the second portion comprises a second Transverse Fluid Travel Distance, and wherein the first Transverse Fluid Travel Distance is greater than the second Transverse Fluid Travel Distance. However, since the Transverse Fluid Travel Distance is, as best understood, a measure of how far fluid travels along the topsheet’s upper surface, it is directly related to the surface topography of the topsheet in the particular zones (e.g. existence of barriers would necessarily affect the measurement). In the instant case, Hammons teaches that the first fluid handling zone (70) comprising the out-of-plane macro and micro apertures as those disclosed in the current Application and that the second fluid handling zone (60) can have tufts ([0128]), all said structural features are of the size as claimed, it is reasonably expected that the claimed Transverse Fluid Travel Distance for each of the first and second fluid handling zones would be exhibited by Hammons.
In the alternative, since Hammons teaches apertures in the first fluid handling zone and tufts in the second fluid handling zone, it would be likely that tufts are better at blocking fluid flow across a surface since they act as barriers by extending further outward from a surface of the topsheet (i.e. beyond the "volcano" apertures) and the tufts comprise numerous fibers (Fig. 17), which would enable the tufts to wick up fluid, effectively preventing the fluid from traveling a greater distance. As such, one skilled in the art would likely result in an article that has a first fluid handling zone having a greater Transverse Fluid Travel Distance than that of the second fluid handling zone.
2 ([0069]) and the area of the first macro feature is less than 5 mm2 ([0069)).
Re Claims 4-5, Hammons and Kudo do not explicitly teach that the first Transverse Fluid Travel Distance is at least 50% greater or at least 5 mm greater than the second Transverse Fluid Travel Distance. However, as explained above for Claim 1, Hammons disclose the second fluid handling zone having tufts, which would likely creating a barrier against transverse fluid flow and thus decreasing the second Transverse Fluid Travel Distance. Additionally, as generally understood in the field of absorbent articles, it is desirable to stop fluids flowing off the peripheral edges of the article so as to prevent soiling clothing. In Hammons, the second fluid handling zone surrounds the first fluid handling zone, thus the second fluid handling zone, being in the peripheries of the article, should be designed to be better at stopping fluid flow (both transversely and longitudinally). Examiner notes that because the general conditions of the claims are disclosed in the cited prior art, it is not inventive to discover the optimum or workable parameters by routine experimentation. A substantial evidence of the criticality of the claimed parameters is required to rebut a prima facie case of obviousness. See MPEP 2144.05.
Re Claims 6-9, Hammons also teaches that the first fluid handling zone has an Acquisition Time that is different than that of the second fluid handling zone (at least [0068]); that the second macro feature comprises tufts ([0128]), that the second macro feature comprises discrete groups of fibers that are urged out-of-plane in a direction orthogonal to a plane of the topsheet (Figs. 16-17); and that at least one of the first macro feature and the second macro feature comprises apertures ([0069]-[0072], also see that tufts 206 extend through apertures in Figs. 16-17).
Re Claim 10, Hammons also discloses that either the first portion or the second portion further comprises micro features (e.g., each fiber in the tuft 206 can be considered a micro feature).
Re Claim 11, Hammons discloses an absorbent article (10) comprising:

b. a backsheet (30);
c. an absorbent core (40) disposed between the topsheet and the backsheet;
e. a first fluid handling zone comprising a first portion (70) of the topsheet and comprising a first structurally modified material ([0069]); and
f. a second fluid handling zone comprising a second portion (60) of the topsheet and comprising a second structurally modified material (e.g., tufts 206, [0128] or [0157]) that is different from the first structurally modified material ([0069]-[0072] discloses that the first macro features may be apertures extending out of plane).
Hammons also does not explicitly teach that the first portion comprises a first Transverse Fluid Travel Distance and the second portion comprises a second Transverse Fluid Travel Distance, and wherein the first Transverse Fluid Travel Distance is greater than the second Transverse Fluid Travel Distance. However, since the Transverse Fluid Travel Distance is, as best understood, a measure of how far fluid travels along the topsheet’s upper surface, it is directly related to the surface topography of the topsheet in the particular zones (e.g. existence of barriers would necessarily affect the measurement). In the instant case, Hammons teaches that the first fluid handling zone (70) comprising the out-of-plane macro and micro apertures as those disclosed in the current Application and that the second fluid handling zone (60) can have tufts ([0128]), all said structural features are of the size as claimed, it is reasonably expected that the claimed Transverse Fluid Travel Distance for each of the first and second fluid handling zones would be exhibited by Hammons.
In the alternative, since Hammons teaches apertures in the first fluid handling zone and tufts in the second fluid handling zone, it would be likely that tufts are better at blocking fluid flow across a surface since they act as barriers by extending further outward from a surface of the 
Re Claims 12-14, the limitations are taught by Hammons as explained for Claims 4-6, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/
Primary Examiner, Art Unit 3781
9 September 2021